Exhibit AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER, dated as of October 27, 2009 (the "Agreement"), between DK Investors, Inc., a New York corporation (the "Corporation"), and Resource Acquisition Group, Inc., a Nevada corporation (the "Subsidiary"). WITNESSETH: WHEREAS, the Subsidiary desires to acquire all the assets, and to assume all of the liabilities and obligations, of the Corporation by means of a merger of the Corporation with and into the Subsidiary, with the Subsidiary being the surviving corporation (the "Merger"); WHEREAS, the Subsidiary is a wholly-owned subsidiary of the Corporation; WHEREAS, Section 92A.200 of the Nevada Revised Statutes ("Nevada Law") and Section 907 of the New York Business Corporation Law (the "NYBCL"), authorize the merger of a New York corporation into a Nevada corporation; WHEREAS, the Subsidiary shall be the surviving entity (the "Surviving Corporation") and continue its existence as a Nevada corporation; and WHEREAS, the stockholders and Board of Directors of the Corporation and the Subsidiary have approved this Agreement and the consummation of the Merger. NOW THEREFORE, the parties hereto hereby agree as follows: ARTICLE I THE MERGER SECTION 1.01. The Merger. (a)At the Effective Time (as defined below), the Corporation shall be merged, the separate existence of the Corporation shall cease and the Surviving Corporation shall be the surviving entity and continue its existence as a Nevada corporation. (b)The Merger shall become effective on the date that a Certificate of Merger with respect to the Merger, substantially in the form attached hereto as Exhibit A, is accepted for filing by the Office of the Secretary of State of Nevada (the "Effective Time") and all other filings or recordings required by the Nevada Revised Statutes and the New York Business Corporation Law in connection with the Merger are made. SECTION 1.02. Merger Consideration.At the
